DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 09/14/2022, with respect to rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 

Applicant’s arguments, see page 9, filed 09/14/2022, with respect to rejections under 35 U.S.C. 1 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 

Applicant’s arguments, see page 9, filed 09/14/2022, with respect to rejections under 35 U.S.C. 12/103 have been fully considered and are persuasive, because Poe does not teach all limitations of claim 1, specifically a plurality of wells.  Therefore, the rejections of claims 1-20 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Poe (US 20020043370 A1) in view of AlQahtani et al. (US 20160010444 A1).
However, Applicants arguments in the second paragraph of page 10 are not considered persuasive. Applicant argues that Poe “does not teach anything related to the cumulative liquid production, distinct from ‘production histories’” and more specifically, “distinctly calculating the cumulative liquid production and utilizing the calculated cumulative liquid production to calculate a drainage radius log”. However, Poe does teach using production log information of already traversed layers to calculate reservoir drainage area (See Poe [0024] The subject invention is a method of and process for evaluating reservoir intrinsic properties, such as reservoir effective permeability, radial flow steady-state skin effect, reservoir drainage area, and dual porosity reservoir parameters omega (dimensionless fissure to total system storativity) and lambda (matrix to fissure crossflow parameter) of the individual unfractured reservoir layers in a multilayer commingled reservoir system using commingled reservoir production data, such as wellhead flowing pressures, temperatures and flow rates and/or cumulatives of the oil, gas, and water phases, and production log information (or pressure gauge and spinner survey measurements)). Therefore commingled production data is used to evaluate intrinsic properties of the reservoir, including drainage area (Poe [0025] The method of the invention is a quantitative analysis procedure for reservoir and fracture properties using commingled reservoir production data, production logs and radial flow and fractured interval analyses. This permits the in situ determination of reservoir and fracture properties for permitting proper and optimum treatment placement and design of the reservoir.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-7, 10-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poe (US 20020043370 A1) in view of AlQahtani et al. (US 20160010444 A1), hereinafter “AlQahtani”.

Regarding Claim 1, Poe teaches a system for generating a drainage radius log per well comprising: 
a computing device with a memory component that stores logic, that when executed by the computing device (Poe [0026] The subject invention is a computational method and procedure for computing the individual zone production histories of a commingled multi-layered reservoir.), causes the system to perform at least the following: 
receive well data associated with a (Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete wellbore and tubular goods description, and production log information. mixed well data); 
utilize the well production data to calculate a value for cumulative liquid produced by each of the (Poe [0024] cumulatives of the oil, gas, and water phases; also see [0031] wellhead measured production rates (or cumulatives)); 
utilize at least a portion of the well data to calculate a fractional contribution for each of the (Poe [0026] This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individual layer hydrocarbon liquid, gas, and water flow rates and cumulative production values, and the mid-completed interval wellbore flowing pressures as a function of time.); 
utilize the value for cumulative liquid produced for each of the(Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete wellbore and tubular goods description, and production log information. This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individual layer hydrocarbon liquid, gas, and water flow rates and cumulative production values, and the mid-completed interval wellbore flowing pressures as a function of time.); 
utilize the cumulative liquid production for each of the (Poe [0026] These individual completed interval production histories can then be evaluated as simply drawdown transients to obtain reliable estimates of the in situ reservoir effective permeability, drainage area, apparent radial flow steady-state skin effect and the effective hydraulic fracture properties, namely, half-length and conductivity.); and 
generate (Poe [0026] The subject invention is a computational method and procedure for computing the individual zone production histories of a commingled multi-layered reservoir. [0057] Upon execution of the analysis two output files are generated. The general output file contains all of the input data specified for the analysis, the intermediate computational results, and the individual completed interval and defined reservoir unit production histories. The dump file contains only the tabular output results for the defined reservoir units that are ready to be imported and used in quantitative analysis models.).

Poe is not relied upon to teach a plurality of wells and a three-dimensional model.
AlQahtani teaches a plurality of wells (AlQahtani [0014] The operations further include determining placement of one or more wells for the reservoir responsive to determining the total dynamic productivity index for each coordinate.) and a three-dimensional model (AlQahtani [0052] The screenshot shows the computed PI value 610 at a given timestamp for a given well in a given coordinate 630 for a three-dimensional model.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Poe in view of AlQahtani to teach a plurality of wells and a three-dimensional model, to determine optimum placement of wells for a reservoir and to generate the production analysis report (AlQahtani [0035]) and because in a three-dimensional model, the fixed flow rate is applied for every coordinate (e.g. for every well and every cell the well penetrates below it).

Regarding Claim 2, Poe in view of AlQahtani (as stated above) further teaches wherein the value for liquid produced by each of the plurality of wells includes a cumulative oil production and a cumulative water production for each of the plurality of wells (Poe [0024] cumulatives of the oil, gas, and water phases; also see [0031] wellhead measured production rates (or cumulatives)).

Regarding Claim 3, Poe in view of AlQahtani (as stated above) further teaches wherein the fractional contribution is calculated from porosity thickness and permeability thickness for a predetermined depth across each of the plurality of wells (Poe [0026] This data is used to construct the equivalent individua I layer production histories. The computed individual completed interval production histories that are generated are the individual layer hydrocarbon liquid, gas, and water flow rates and cumulative production values, and the mid-completed interval well bore flowing pressures as a function of time. Also see [0030] The method and process of the subject invention provide a fully-coupled commingled reservoir system analysis model for allocating the commingled system production data to the individual completed intervals in the well and constructing well bore flowing pressure histories for the individual completed intervals in the well. No assumptions are required to be made as to the stimulation/damage steady-state skin effect, effective permeability (or formation conductivity), initial pore pressure level, drainage area extent, or intrinsic formation properties of the completed intervals in a commingled reservoir system. Note porosity and permeability are intrinsic properties of wells).

Regarding Claim 4, Poe in view of AlQahtani (as stated above) further teaches wherein the porosity thickness is calculated for each depth at a first predetermined depth intervals across one well of the plurality of wells, and wherein the permeability thickness is calculated for each depth at predetermined second depth intervals across the one well of the plurality of wells (Poe [0030] The method and process of the subject invention provide a fully-coupled commingled reservoir system analysis model for allocating the commingled system production data to the individual completed intervals in the well and constructing well bore flowing pressure histories for the individual completed intervals in the well. No assumptions are required to be made as to the stimulation/damage steady-state skin effect, effective permeability (or formation conductivity), initial pore pressure level, drainage area extent, or intrinsic formation properties of the completed intervals in a commingled reservoir system. Also see [0028] The computed mid-zone flowing well bore pressures at the production time levels of the production log runs are then compared with the actual measured wellbore pressures at those depths and time level to ascertain which well bore pressure traverse model most closely matches the measured pressures; Note porosity and permeability are intrinsic properties of wells.

Regarding Claim 5, Poe in view of AlQahtani (as stated above) further teaches wherein the well data includes a well log, wherein the logic further causes the system to filter the well log into at least one of the following: intervals, reservoirs, or zones (Poe [0028] The subject invention is directed to the development of a computational model that performs the production allocation of the individual completed intervals in a commingled reservoir system using the fractional flow rates of the individual completed intervals, determined from production logs and the commingled system total well fluid phase flow rates. The individual completed interval flow rate histories generated include the individual completed interval fluid phase flow rates and cumulative production values as a function of production time, as well as the mid-zone well bore flowing pressures. The computed mid-zone flowing well bore pressures at the production time levels of the production log runs are then compared with the actual measured wellbore pressures at those depths and time level to ascertain which wellbore pressure traverse model most closely matches the measured pressures.).

Regarding Claim 6, Poe in view of AlQahtani (as stated above) does not explicitly teach wherein the logic further causes the system to apply porosity and permeability cutoffs to the well log.
However, Poe discloses using values of fluid properties in order to define the analysis (Poe [0056] One file is the analysis control file that contains the variable values for defining how the analysis is to be performed (which fluid property and pressure traverse correlations are uses, as well as the well bore geometry and production log information). The other file contains commingled system wellhead flowing pressures and temperatures, and either the individual fluid phase flow rates or cumulative production values as a function of production time. Note that the fluid property used is one of the inherent properties of the well such as porosity or permeability).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Poe in view of AlQahtani (as stated above) to explicitly teach wherein the logic further causes the system to apply porosity and permeability cutoffs to the well log, as those are intrinsic properties of the reservoir and its fluids (Poe [0024]), and for use in determining the individua I layers boundaries and production (Poe [0026]).

Regarding Claim 7, Poe in view of AlQahtani (as stated above) does not explicitly teach generating a variogram of the drainage radius log.
However, Poe in view of AlQahtani (as stated above) teaches tracking variation of the well production logs (Poe [0037] It is preferable to run multiple production logs on wells producing commingled reservoirs to track the variation in the individual completed interval contributions with respect to production time. Also see AlQahtani [0014] The operations further include determining placement of one or more wells for the reservoir responsive to determining the total dynamic productivity index for each coordinate.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that modeling the variance of the wells’ parameters in space over time is analogous to a variogram (see MPEP 2143 I A).

Regarding Claim 10, Poe in view of AlQahtani (as stated above) further teaches wherein the logic further causes the system to provide a user interface for defining at least one parameter of the drainage radius log (Poe [0026] The subject invention is a computational method and procedure for computing the individual zone production histories of a commingled multi-layered reservoir. [0057] Upon execution of the analysis two output files are generated. The general output file contains all of the input data specified for the analysis, the intermediate computational results, and the individual completed interval and defined reservoir unit production histories. The dump file contains only the tabular output results for the defined reservoir units that are ready to be imported and used in quantitative analysis models.).

Regarding Claim 11, Poe in view of AlQahtani (as stated above) further teaches wherein the well data further includes at least one of the following:
a well name, a well number, a field, a unique well identifier (UWI), a date, an oil production rate (OPR), a water production rate (WPR), operating days (OD), a well log, a measured depth, a reservoir identifier, a zone, a porosity, a permeability, well completion data, a top perforation, or a bottom perforation (Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete well bore and tubular goods description, and production log information. mixed well data).

Regarding Claim 12, Poe in view of AlQahtani (as stated above) further teaches wherein the logic further causes the system to back allocate reservoir barrels of liquid along the plurality of wells, based on the fractional contribution for each of the plurality of wells (Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete wellbore and tubular goods description, and production log information. This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individua I layer hydrocarbon liquid, gas, and water flow rates and cumulative production values).

Regarding Claim 13, Poe in view of AlQahtani (as stated above) further teaches wherein the logic further causes the system to iteratively loop through a plurality of time periods from beginning until present to calculate the cumulative liquid produced (Poe [0037] It is preferable to run multiple production logs on wells producing commingled reservoirs to track the variation in the individual completed interval contributions with respect to production time.; also see [0040] With an adequate sampling of the changing fractional flow rate contributions of the individual completed intervals in a commingled reservoir, this analysis technique produces accurate results.).

Regarding Claim 14, Poe in view of AlQahtani (as stated above) further teaches wherein the logic further causes the system to merge the value for cumulative liquid with the fractional contribution (Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete wellbore and tubular goods description, and production log information. This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individual layer hydrocarbon liquid, gas, and water flow rates and cumulative production values, and the mid-completed interval wellbore flowing pressures as a function of time.) to create a merged table (Poe [0057] The general output file contains all of the input data specified for the analysis, the intermediate computational results, and the individual completed interval and defined reservoir unit production histories. The dump file contains only the tabular output results for the defined reservoir units that are ready to be imported and used in quantitative analysis models).

Regarding Claim 15, Poe in view of AlQahtani (as stated above) further teaches wherein the merged table includes a least one of the following: a well name a well number, a UWI, a measured depth, a reservoir, a zone, a porosity, a permeability, a porosity thickness, a permeability thickness, a fractional contribution of porosity thickness, a fractional contribution of permeability thickness, or the cumulative liquid produced (Poe [0057] The general output file contains all of the input data specified for the analysis, the intermediate computational results, and the individual completed interval and defined reservoir unit production histories. The dump file contains only the tabular output results for the defined reservoir units that are ready to be imported and used in quantitative analysis models.).

Regarding Claim 16, Poe teaches a method for generating drainage radius log per well in time comprising: 
receiving, by a computing device, well data associated with (Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete wellbore and tubular goods description, and production log information. mixed well data); 
utilizing, by the computing device, the well production data to calculate a value for cumulative liquid produced by each of the (Poe [0024] cumulatives of the oil, gas, and water phases; also see [0031] wellhead measured production rates (or cumulatives)); 
utilizing, by the computing device, at least a portion of the well data to calculate a fractional contribution for each of the(Poe [0026] This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individual layer hydrocarbon liquid, gas, and water flow rates and cumulative production values, and the mid-completed interval wellbore flowing pressures as a function of time.); 
utilizing, by the computing device, the value for cumulative liquid produced for each of the (Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete wellbore and tubular goods description, and production log information. This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individual layer hydrocarbon liquid, gas, and water flow rates and cumulative production values, and the mid-completed interval wellbore flowing pressures as a function of time.); 
utilizing, by the computing device, the cumulative liquid production to calculate a drainage radius log for each of the plurality of wells over time at each of the plurality of predetermined depth segments (Poe [0026] These individual completed interval production histories can then be evaluated as simply drawdown transients to obtain reliable estimates of the in situ reservoir effective permeability, drainage area, apparent radial flow steady-state skin effect and the effective hydraulic fracture properties, namely, half-length and conductivity.); and 
rendering, by the computing device, a (Poe [0026] The subject invention is a computational method and procedure for computing the individual zone production histories of a commingled multi-layered reservoir. [0057] Upon execution of the analysis two output files are generated. The general output file contains all of the input data specified for the analysis, the intermediate computational results, and the individual completed interval and defined reservoir unit production histories. The dump file contains only the tabular output results for the defined reservoir units that are ready to be imported and used in quantitative analysis models.).
Poe is not relied upon to teach a plurality of wells and a three-dimensional model.
AlQahtani teaches a plurality of wells (AlQahtani [0014] The operations further include determining placement of one or more wells for the reservoir responsive to determining the total dynamic productivity index for each coordinate.) and a three-dimensional model (AlQahtani [0052] The screenshot shows the computed PI value 610 at a given timestamp for a given well in a given coordinate 630 for a three-dimensional model.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Poe in view of AlQahtani to teach a plurality of wells and a three-dimensional model, to determine optimum placement of wells for a reservoir and to generate the production analysis report (AlQahtani [0035]) and because in a three-dimensional model, the fixed flow rate is applied for every coordinate (e.g. for every well and every cell the well penetrates below it).

Regarding Claim 17, Poe in view of AlQahtani (as stated above) further teaches wherein the fractional contribution is calculated from porosity thickness and permeability thickness for a predetermined depth across each of the plurality of wells (Poe [0026] This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individua I layer hydrocarbon liquid, gas, and water flow rates and cumulative production values, and the mid-completed interval well bore flowing pressures as a function of time. Also see [0030] The method and process of the subject invention provide a fully-coupled commingled reservoir system analysis model for allocating the commingled system production data to the individual completed intervals in the well and constructing wellbore flowing pressure histories for the individual completed intervals in the well. No assumptions are required to be made as to the stimulation/damage steady-state skin effect, effective permeability (or formation conductivity), initial pore pressure level, drainage area extent, or intrinsic formation properties of the completed intervals in a commingled reservoir system. Note porosity and permeability are intrinsic properties of wells).

Regarding Claim 19, Poe teaches a non-transitory computer-readable medium that includes logic that, when executed by a computing device, causes the computing device to perform (Poe [0026] The subject invention is a computational method and procedure for computing the individual zone production histories of a commingled multi-layered reservoir.; also see [0056] In the preferred embodiment of the invention, two ASCII input data files are used for the analysis. One file is the analysis control file that contains the variable values for defining how the analysis is to be performed (which fluid property and pressure traverse correlations are uses, as well as the well bore geometry and production log information). Note the input data files must be stored on a non-transitory computer-readable medium to be input and executed by the computer) at least the following: 
receive well data associated with a  (Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete wellbore and tubular goods description, and production log information. mixed well data); 
utilize the well data to calculate a value for cumulative liquid produced by each of the  (Poe [0024] cumulatives of the oil, gas, and water phases; also see [0031] wellhead measured production rates (or cumulatives)); 
utilize at least a portion of the well data to calculate a fractional contribution for each of the 
utilize the value for cumulative liquid produced for each of the 
utilize the cumulative liquid production to calculate a drainage radius log for each of the 
generate a 
Poe is not relied upon to teach a plurality of wells and a three-dimensional model.
AlQahtani teaches a plurality of wells (AlQahtani [0014] The operations further include determining placement of one or more wells for the reservoir responsive to determining the total dynamic productivity index for each coordinate.) and a three-dimensional model (AlQahtani [0052] The screenshot shows the computed PI value 610 at a given timestamp for a given well in a given coordinate 630 for a three-dimensional model.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Poe in view of AlQahtani to teach a plurality of wells and a three-dimensional model, to determine optimum placement of wells for a reservoir and to generate the production analysis report (AlQahtani [0035]) and because in a three-dimensional model, the fixed flow rate is applied for every coordinate (e.g. for every well and every cell the well penetrates below it). 

Claim(s) 8, 9, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poe in view of AlQahtani (as stated above), and further in view of Anisur Rahman et al. (US 20180320512 A1), hereinafter "Anisur".
Regarding Claim 8, Poe in view of AlQahtani (as stated above) is not relied upon to teach wherein the logic further causes the system to perform at least the following: 
compare a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected; and 
provide information related to a position that the first well and the second well are connected.
Anisur teaches wherein the logic further causes the system to perform at least the following: 
compare a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected (Anisur [0006] In many instances, development of an FDP takes into account the drainage regions for wells in the field when positioning the wells. For example, when developing an FDP an operator may position wells so that they are close enough to cover the entirety of the reservoir, but not so close that their drainage regions overlap significantly, resulting in the wells competing for production.); and 
provide information related to a position that the first well and the second well are connected (Anisur [0012] determining a well spacing based on the drainage radius for the well).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Poe in view of AlQahtani (as stated above), further in view of Anisur to teach wherein the logic further causes the system to perform at least the following: 
compare a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected; and 
provide information related to a position that the first well and the second well are connected, because "the positioning of the wells often involves a consideration of the distance between adjacent wells (or "well spacing")" (Poe [0006]).

Regarding Claim 9, Poe in view of AlQahtani and Anisur (as stated above)further teaches wherein the information related to the position that the first well and the second well are connected includes at least one of the following: 
a two dimensional representation of the position and the drainage radius log of the first well and the second well (AlQahtani [0010] Quality map term is a form of analysis where a single vertical well is placed in different area grid locations in a model to create two-dimensional cumulative oil maps. Also see [0044] the simulation includes a fixed, or constant, flow rate. In a two dimensional model, the fixed flow rate can be the same for every well in every coordinate.) or a three dimensional representation of the position and the drainage radius log of the first well and the second well (AlQahtani [0044] In a three-dimensional model, the fixed flow rate is applied for every coordinate (e.g. for every well and every cell the well penetrates below it). Also see Anisur [0009] When the tested layer is isolated from adjacent layers via impermeable barriers, a well model can be developed that includes a drainage region based on the flow of hydrocarbons from the tested layer of the reservoir. Also see [0034] For example, the FDP may specify well locations and well trajectories that correspond to the well spacings determined.)).

Regarding Claim 18, Poe in view of AlQahtani (as stated above) is not relied upon to teach comparing, by the computing device, a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected; and 
providing, by the computing device, information related to a position that the first well and the second well are connected.
Anisur teaches comparing, by the computing device, a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected (Anisur [0006] In many instances, development of an FDP takes into account the drainage regions for wells in the field when positioning the wells. For example, when developing an FDP an operator may position wells so that they are close enough to cover the entirety of the reservoir, but not so close that their drainage regions overlap significantly, resulting in the wells competing for production.); and 
providing, by the computing device, information related to a position that the first well and the second well are connected (Anisur [0012] determining a well spacing based on the drainage radius for the well).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Poe in view of AlQahtani (as stated above), further in view of Anisur to teach comparing, by the computing device, a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected; and 
providing, by the computing device, information related to a position that the first well and the second well are connected, because "the positioning of the wells often involves a consideration of the distance between adjacent wells (or "well spacing")" (Poe [0006]).

Regarding Claim 20, Poe in view of AlQahtani (as stated above) is not relied upon to teach compare a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected; and 
provide information related to a position that the first well and the second well are connected.
Anisur teaches compare a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected (Anisur [0006] In many instances, development of an FDP takes into account the drainage regions for wells in the field when positioning the wells. For example, when developing an FDP an operator may position wells so that they are close enough to cover the entirety of the reservoir, but not so close that their drainage regions overlap significantly, resulting in the wells competing for production.); and 
provide information related to a position that the first well and the second well are connected (Anisur [0012] determining a well spacing based on the drainage radius for the well).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Poe in view of AlQahtani (as stated above), further in view of Anisur to teach compare a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected; and 
provide information related to a position that the first well and the second well are connected, because "the positioning of the wells often involves a consideration of the distance between adjacent wells (or "well spacing")" (Poe [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spivey (US 7369979 B1) discloses a Method For Characterizing And Forecasting Performance Of Wells In Multilayer Reservoirs Having Commingled Production.
Poe (US 20030225522 A1) discloses Method And Apparatus For Effective Well And Reservoir Evaluation Without The Need For Well Pressure History.
Abasov et al. (US 20100125349 A1) discloses Systems And Methods For Dynamically Developing Wellbore Plans With A Reservoir Simulator.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        12/13/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863